—In an action to enjoin obstruction of an easement for ingress and egress, the defendant appeals from a judgment of the Supreme Court, Orange County (Owen, J.), entered February 28, 1991, which, inter alia, granted the plaintiffs’ motion for summary judgment and dismissed the defendant’s counterclaim.
Ordered that the judgment is affirmed, without costs or disbursements.
The language of the defendant’s deed clearly creates a five-foot-wide easement in favor of the plaintiffs. Therefore, the court properly enjoined the defendant from obstructing the land over which the plaintiffs have an easement (see generally, Laera v Molina, 100 AD2d 615; 487 Elmwood v Hassett, 83 AD2d 409).
Moreover, the Supreme Court properly dismissed the defendant’s counterclaim as untimely (see, Oneida County Mobile Home Sales v Niagara Mohawk Power Corp., 47 NY2d 954; Rahabi v Morrison, 81 AD2d 434).
*591We have not considered the defendant’s remaining contentions as they were not raised before the Supreme Court (see, Block v Magee, 146 AD2d 730). Sullivan, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.